Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Heinish on 2/22/2021.
The application has been amended as follows: 
--Claim 7 -- The compressor according to claim 6, wherein the annular face region takes the form of a face that runs continuously and in a closed manner around the centre axis of the second compressor body in a peripheral direction.
--Claim 10 -- The compressor according to claim 1, wherein an annular face region of the axial support face includes at least 80% of the total surface area of the axial support face.
--Claim 11 -- The compressor according to claim 1, wherein an axial support face lies, slidably transversely to the centre axis, on a sliding body which for its part 3 44710252In re Appln. Of Dimitri Gossen Application No.: 16/108,771is supported, slidably transversely to the centre axis, on the carrier element that is arranged in the compressor housing.
--Claim 12 -- The compressor according to claim 11, wherein the sliding body is movable in two dimensions, in relation to the compressor body base of the second compressor body and in relation to the carrier element.
of the second compressor body and/or in relation to the carrier element.
--Claim 18 -- The compressor according to claim 17, wherein the carrier element has a carrier face against which a sliding body is supported by the sliding bearing face.
--Claim 19 -- The compressor according to claim 1, wherein a sliding body takes a plate-like form, in particular as an annular disc.
--Claim 20 -- The compressor according to claim 1, wherein the second compressor body is provided with extensions that extend radially outward of a centre axis of the second compressor body 
--Claim 21 -- The compressor according to claim 20, wherein the extensions are held on the compressor body base of the second compressor body.
--Claim 24 -- A compressor, including:
      		a compressor housing, 
     	a scroll compressor unit that is arranged in the compressor housing and has a first, stationary compressor body and a second compressor body that is movable in relation to the stationary compressor body, whereof first and second scroll vanes, in the shape of a circle involute, engage in one another to form compressor chambers when the second compressor body is moved in relation to the stationary compressor body on an orbital path running around a centre axis of the stationary compressor body,
an axial guide that supports the movable compressor body to prevent movements in the direction parallel to the centre axis of the stationary compressor body and, in the event of  of the stationary compressor body, parallel to a plane perpendicular to the centre axis of the stationary compressor body, 
an eccentric drive for the scroll compressor unit, wherein the eccentric drive has an entrainer that is driven by a drive motor, that revolves on a path about the centre axis of the stationary compressor body and that, for its part, cooperates rotatably with an entrainer receptacle in the second compressor body, and 
    		 a coupling that prevents the second compressor body from rotating freely,
the axial guide has a carrier element, which serves as a base for supporting a compressor body base, which carries the scroll vane, of the second compressor body against an axial support face, in that the axial support face is arranged radially outward of the entrainer, and 
the coupling that prevents free rotation has at least two coupling element sets that, for their part, include at least two coupling elements, and 
   		 the coupling element sets are arranged radially outward of the axial support face, 
    		wherein the stationary compressor body is positioned in the direction of its centre axis, and in particular at the same time is supported by supporting fingers that are supported against the carrier element.
--Claim 25 -- The compressor according to claim 24, wherein intermediate spaces lie between the supporting fingers that carry the stationary compressor body.
--Claim 26 -- The compressor according to claim 25, wherein the stationary compressor body is fixed by the supporting fingers such that it cannot rotate freely in relation to the carrier element, to prevent rotation about its centre axis.  
--Claim 27 -- The compressor according to claim 1, wherein the axial support face is formed by the compressor body base, which carries the scroll vane, of the second compressor body itself,  of the stationary compressor body.
--Claim 29 -- The compressor according to claim 28, wherein the entrainer receptacle is arranged on the compressor body base such that it does not project beyond the support face in the direction parallel to the centre axis of the stationary compressor body.
--Claim 31 -- The compressor according to claim 30, wherein the coupling element sets are arranged at equal angular spacings around the centre axis of the stationary compressor body.
--Claim 32 -- The compressor according to claim 30, wherein one of the coupling elements of the respective coupling element set is held on the compressor body base of the second compressor body.
Allowable Subject Matter
Claims 1-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor  comprises unit an eccentric drive for the scroll compressor unit, wherein the eccentric drive has an entrainer that is driven by a drive motor, that revolves on a path about the centre axis, an entrainer receptacle in the second compressor body, and a coupling that prevents the second compressor body from rotating freely, the axial guide has a carrier element, which serves as a base for supporting a compressor body base, which carries the scroll vane, of the second compressor body against an axial support face, in that the axial support face is arranged radially outward of 
Claim 24 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a compressor including an eccentric drive for the scroll compressor unit, wherein the eccentric drive has an entrainer that is driven by a drive motor, with an entrainer receptacle in the second compressor body, and a coupling that prevents the second compressor body from rotating freely, the axial guide has a carrier element, which serves as a base for supporting a compressor body base, which carries the scroll vane, of the second compressor body against an axial support face, in that the axial support face is arranged radially outward of the entrainer, and at least two coupling elements, and the coupling element sets are arranged radially outward of the axial support face" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 20150044082 to Kiem, US Patent 5407335 to Caillat, US Patent Publication 20150086404 to Kiem, US Patent Publication 20120308414 to Ogawa, US Patent Publication 20040191082 to Gennami and US Patent 5575635 to Yamamoto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/23/2021